      Case 1:20-cv-02245-EGS-GMH Document 93 Filed 12/14/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                         )
 P.J.E.S., A MINOR CHILD, by and through his             )
 father and Next Friend, Mario Escobar Francisco, on     )
 behalf of himself and others similarly situated,        )
                                                         )
 Plaintiff,                                              )
                                                         )
 v.                                                      ) No. 20-cv-02245-EGS-GMH
                                                         )
 CHAD F. WOLF, ACTING SECRETARY OF                       )
 HOMELAND SECURITY, in his official capacity, et         )
 al.,                                                    )
                                                         )
 Defendants.                                             )
                                                         )
                                                         )
                                                         )


  ORDER GRANTING PARTIES’ JOINT MOTION FOR EXTENSION OF TIME TO
                  SUBMIT JOINT STATUS REPORT

        Upon consideration of the parties’ Joint Motion for Extension of Time to Submit Joint

Status Report, it is hereby ORDERED that the motion is GRANTED. The deadline for the

parties to file a joint status report is EXTENDED from December 14, 2020 to seven days after

the U.S. Court of Appeals for the D.C. Circuit resolves Defendants’ pending motion to stay

preliminary injunction.
        SO ORDERED.
                                                                      Digitally signed by G.
                                                                      Michael Harvey
                                                                      Date: 2020.12.14
        Dated: ___________                                            10:57:57 -05'00'
                                                    ___________________________________
                                                           G. MICHAEL HARVEY
                                                           United States Magistrate Judge
